                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 ZUMA L.-B.,1                                          Case No. 3:18-cv-1101-YY

                 Plaintiff,                            ORDER

           v.

 ANDREW M. SAUL, Commissioner of
 Social Security,2

                 Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on August 6, 2019. ECF 10. Magistrate Judge You recommended that the decision of

the Commissioner finding Plaintiff not disabled be affirmed. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.



       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.
       2
         Andrew M. Saul, recently confirmed as the Commissioner of Social Security, is
automatically substituted as Defendant in place of Nancy A. Berryhill under Rule 25(d) of the
Federal Rules of Civil Procedure.

PAGE 1 – ORDER
§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge You’s Findings and Recommendation for clear error

on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS Magistrate

Judge You’s Findings and Recommendation, ECF 10. The Commissioner’s decision is

AFFIRMED.

       IT IS SO ORDERED.

       DATED this 29th day of August, 2019.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge

PAGE 2 – ORDER
